Case 1:18-cv-08179-NRB Document16 Filed 10/05/18 Page 1 of 2

Cese Ti RRevORRIAD NRE Demurvesnit Fie AER Reape TLalf2
Case 118<v-o3V- NRB

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the

Southem District of New York [|

 

Rafi Wilson )
)
)
)
Plaintiffs) )
v. Civil Action No.
The City of New York, and Corrections Officers )
Cames and Smith, and John Doe #1 through #12 of )
the New Yark City Department of Correction )
}
Defendant(s) )
SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address) eee Officer Cames, shawn shelf “NO - 16 47
04~ ° “, tb en ‘Steeet
East hee $A, NY

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure The answer or motion must be served on the plaintiff or plaintiff's attorney,

Jonathan
whose name and address are: Fink & Katz, PLLC

289 Broadway, Suite 1803
New York, New York 10007

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 9/11/2018 /s/ P. Canales
Signature of Clerk or Deputy Clerk

 
Case 1:18-cv-08179-NRB Document16 Filed 10/05/18 Page 2 of 2

Came ik TtRawOR7 NR Mme PiiGwnOIE Maye 2ait2
C852 1.138-CV-O 3 12G-NZB

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2}
——— SS ——&—_—_——[_LDLLA9™’_ySaBoq=RSS
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (aume of individual and title, if any)
was received by me on (date)

Cl personally served the summons on the individual at (place)

On (date) ;or

© T left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
On fdate) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

On (date) 3 or
O I returned the summons unexecuted because 3 or
O Other (specifiy:
My fees are 3 for travel and § for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

” Server's Signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:
